Title: From John Adams to John Quincy Adams, 6 April 1802
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy April 6. 1802

I received last night your favour of the fourth, with the Letter inclosed
Although I am not able to conjecture, in what manner it can possibly be of any consequence to any one, to prove that in the Year 1777 I argued a cause with Mr Lowell for Col Doane at Portsmouth in New Hampshire, before Judge Brackett, yet as Judge Bourne considers it material to him, I have no hesitation in certifying the fact. If indeed the Certificate is to be used before the Circuit Court, the Chief Judge of that Court will preclude all necessity of other Evidence. You may Shew this Letter to Judge Bourne, and he may make what Use of it he thinks proper. I am, Sir with Usual Affection / your Father

John Adams